EXHIBIT 10.1




SHARE EXCHANGE AGREEMENT




THIS SHARE EXCHANGE AGREEMENT is entered into as of December 31, 2007, by and
among GLOBAL ENTERTAINMENT HOLDINGS, INC., a Nevada corporation (“Global”),
HANDS FREE ENTERTAINMENT, INC., a Texas corporation (“HFE”), and each and every
one of the shareholders of HFE (collectively, the “Shareholders” and,
individually, a “Shareholder”).




RECITALS:




WHEREAS, each and every one of the Shareholders desires to exchange his shares
of common stock of HFE for shares of common stock of Global on the terms set
forth in this Share Exchange Agreement (the “Agreement”); and




WHEREAS, Global, HFE and the Shareholders desire to set forth in this Agreement
the terms of the Exchange, which is intended to constitute a tax-free
reorganization pursuant to the provisions of Section 368(a)(l)(B) of the
Internal Revenue Code of 1986;




NOW, THEREFORE, in consideration of the recitals and the respective
representations, warranties, covenants and agreements of the parties set forth
herein, each of the parties agrees as follows:




ARTICLE I




PLAN OF EXCHANGE




1.01

The Exchange.




(a)

Each of the Shareholders hereby assigns, transfers and conveys to Global, free
and clear of all liens, pledges, encumbrances, charges, restrictions or claims
of any kind, nature, or description, the number of shares of common stock of HFE
set forth in Exhibit A, attached hereto and made a part of this Agreement, in
the aggregate constituting 100% of the issued and outstanding shares of common
stock of HFE held by each of the Shareholders, with the objective of such
Exchange being the acquisition by Global of 100% of the issued and outstanding
shares of common stock of HFE.




(b)

In exchange for the transfer of the shares of common stock of HFE by the
Shareholders, Global is issuing to the Shareholders an aggregate of 250,000
shares of common stock of Global (the “Shares”) in such amounts as set forth in
Exhibit A.




(c)

The value of each of the Shares exchanged in connection with this Agreement
shall be guaranteed to equal a price of Seventy Five Cents ($.75) (the
“Guaranteed Value”) for a period of one year. In the event the market price is
less than the Guaranteed Value, then Global will deliver such additional amount
of shares, or cash at its option, to ensure that the Shareholders receive an
amount per share equal to the Guaranteed Value.




(d)

Simultaneously with the execution and delivery of this Agreement, each of the
Shareholders is delivering to Global the certificate or certificates
representing all of his shares of common stock of HFE. As soon as practical
after the date of this Agreement, Global shall issue to each of the Shareholders
a certificate or certificates evidencing his proportionate interest in the
Shares.





--------------------------------------------------------------------------------

ARTICLE II




REPRESENTATIONS, WARRANTIES, COVENANTS, AND AGREEMENTS CONCERNING HFE




In order to induce Global to execute and deliver this Agreement, and to perform
its obligations hereunder, HFE and each of the Shareholders, jointly and
severally, represents and warrants to Global, and covenants and agrees with
Global, as follows:




2.01

Organization. HFE is a corporation duly organized, validly existing, and in good
standing under the laws of the State of Texas and has the corporate power and is
duly authorized, qualified, franchised, and licensed under all applicable laws,
regulations, ordinances, and orders of public authorities to own all of its
properties and assets and to carry on its business in all material respects as
it is now being conducted, including qualification to do business as a foreign
corporation in the states or countries in which the character and location of
the assets owned by it or the nature of the business transacted by it requires
qualification, except where failure to be so qualified would not have a material
adverse effect on its business. True, complete and correct copies of the
articles of incorporation and bylaws of HFE as in effect on the date hereof have
previously been delivered to Global. The execution and delivery of this
Agreement does not, and the consummation of the transactions contemplated hereby
will not, violate any provision of HFE’s articles of incorporation or bylaws.
HFE has taken all actions required by law, its articles of incorporation, or
otherwise to authorize the execution and delivery of this Agreement. HFE has
full power, authority, and legal right and has taken all action required by law,
its articles of incorporation, and otherwise to consummate the transactions
herein contemplated.




2.02

Capitalization. The authorized capital of HFE consists of 1,500 shares of common
stock, no par value, of which 1,500 shares are currently issued and outstanding.
No other classes of stock are authorized and no derivatives, stock options or
warrants have been issued. All issued and outstanding shares of common stock of
HFE are legally issued, fully paid, and non-assessable and not issued in
violation of the preemptive or other rights of any person.




2.03

Financial and Tax Information.




(a)

There have been no federal or state income tax returns filed. The year end for
HFE is December 31st.




(b)

There has previously been delivered to Global a true, complete and correct copy
of HFE’s unaudited balance sheet and income statement as of and for the period
ended December 31, 2007.




(c)

All such tax returns and financial statements have been prepared from the books
and records of HFE.




(d)

HFE has no liabilities with respect to the payment of any federal, state,
county, local or other taxes (including any deficiencies, interest or
penalties), except for taxes accrued but not yet due and payable.




(e)

The books and records, financial and otherwise, of HFE are in all material
respects complete and correct and have been maintained in accordance with good
business and accounting practices.




(f)

All of HFE’s assets are reflected on its tax returns and financial statements,
and, except as set forth in HFE’s financial statements, HFE has no material
liabilities, direct or indirect, matured or unmatured, contingent or otherwise.




2.04

Information. The information concerning HFE set forth in this Agreement is
complete and accurate in all material respects and does not contain any untrue
statement of a material fact or omit to state a material fact required to make
the statement made, in light of the circumstances under which it was made, not
misleading. In addition, HFE has fully disclosed in writing to Global all
information relating to matters involving HFE or its assets or its present or
past operations or activities which (i) indicated or may indicate, in the
aggregate, the existence of a greater than $2,000 liability or diminution in
value, (ii) have led or may lead to a competitive disadvantage on the part of
HFE or (iii) either alone or in aggregation with other information covered by
this Section, otherwise have led or may lead to a material adverse effect on the
transactions contemplated herein or on HFE, its assets, or its operations or
activities as presently conducted or as contemplated to be conducted after the
date hereof, including,





--------------------------------------------------------------------------------

but not limited to, information relating to governmental, employee,
environmental, litigation and securities matters and transactions with
affiliates.




2.05

Options or Warrants. There are no existing options, warrants, calls, or
commitments of any character relating to the authorized and unissued HFE common
stock, except options, warrants, calls or commitments, if any, to which HFE is
not a party and by which it is not bound.




2.06

Absence of Certain Changes or Events. Except as set forth in this Agreement or
otherwise disclosed in writing to Global, since December 31, 2007:




(a)

there has not been (i) any material adverse change in the business, operations,
properties, assets, or condition of HFE or (ii) any damage, destruction, or loss
to HFE (whether or not covered by insurance) materially and adversely affecting
the business, operations, properties, assets, or condition of HFE;




(b)

HFE has not (i) amended its articles of incorporation or bylaws; (ii) declared
or made, or agreed to declare or make, any payment of dividends or distributions
of any assets of any kind whatsoever to stockholders or purchased or redeemed,
or agreed to purchase or redeem, any of its capital stock; (ii) waived any
rights of value which in the aggregate are outside of the ordinary course of
business or material considering the business of HFE; (iv) made any material
change in its method of management, operation or accounting; (v) entered into
any other material transaction other than sales in the ordinary course of its
business; (vi) made any accrual or arrangement for payment of bonuses or special
compensation of any kind or any severance or termination pay to any present or
former officer or employee; (vii) increased the rate of compensation payable or
to become payable by it to any of its officers or directors or any of its
salaried employees whose monthly compensation exceeds $1,000; or (viii) made any
increase in any profit sharing, bonus, deferred compensation, insurance,
pension, retirement, or other employee benefit plan, payment, or arrangement
made to, for, or with its officers, directors, or employees;




(c)

HFE has not (i) borrowed or agreed to borrow any funds or incurred, or become
subject to, any material obligation or liability (absolute or contingent) except
as disclosed herein and except liabilities incurred in the ordinary course of
business; (ii) paid or agreed to pay any material obligations or liability
(absolute or contingent) other than current liabilities reflected in or shown on
the most recent HFE balance sheet, and current liabilities incurred since that
date in the ordinary course of business and professional and other fees and
expenses in connection with the preparation of this Agreement and the
consummation of the transactions contemplated hereby; (iii) sold or transferred,
or agreed to sell or transfer, any of its assets, properties, or rights (except
assets, properties, or rights not used or useful in its business which, in the
aggregate have a value of less than $1,000), or canceled, or agreed to cancel,
any debts or claims (except debts or claims which in the aggregate are of a
value of less than $1,000); (iv) made or permitted any amendment or termination
of any contract, agreement, or license to which it is a party if such amendment
or termination is material, considering the business of HFE; or (v) issued,
delivered, or agreed to issue or deliver any stock, bonds or other corporate
securities including debentures (whether authorized and unissued or held as
treasury stock); and




(d)

to the best knowledge of HFE, HFE has not become subject to any law or
regulation which materially and adversely affects, or in the future may
adversely affect the business, operations, properties, assets, or condition of
HFE.




2.07

Title and Related Matters. HFE has good and marketable title to all of its
properties and assets, real and personal, which are reflected in the most recent
HFE balance sheet or acquired after that date (except properties and assets sold
or otherwise disposed of since such date in the ordinary course of business),
free and clear of all liens, pledges, charges, or encumbrances except (a)
statutory liens or claims not yet delinquent and (b) such imperfections of title
and easements as do not and will not materially detract from or interfere with
the present or proposed use of the properties subject thereto or affected
thereby or otherwise materially impair present business operations on such
properties. HFE owns, free and clear of any liens, claims, encumbrances, royalty
interests, or other restrictions or limitations of any nature whatsoever, any
and all products and services it is currently providing, including the
underlying technology and data, and all procedures, techniques, marketing plans,
business plans, methods of management, or other information utilized in
connection with HFE’s business. No third party has any right to, and HFE has not
received any notice of infringement of or conflict with asserted rights of
others with respect to any product, technology, data, trade secrets, know-how,
propriety techniques, trademarks, service marks, trade names, or copyrights
which, individually or in the aggregate, if the subject of an unfavorable
decision, ruling or finding, would





--------------------------------------------------------------------------------

have a materially adverse effect on the business, operations, financial
condition, income, or business prospects of HFE or any material portion of its
properties, assets, or rights.




2.08

Litigation and Proceedings. There are no actions, suits, proceedings, or
investigations pending or, to the knowledge of HFE after reasonable
investigation, threatened by or against HFE or affecting HFE or its properties
and assets, at law or in equity, before any court or other governmental agency
or instrumentality, domestic or foreign, or before any arbitrator of any kind.
HFE does not have any knowledge of any material default on its part with respect
to any judgment, order, injunction, decree, award, rule, or regulation of any
court, arbitrator, or governmental agency or instrumentality.




2.09

Material Agreements.




(a)

Except as previously disclosed in writing to Global, there are no “material”
contracts, agreements, franchises, license agreements, debt instruments or other
commitments to which HFE is a party or by which it or any of its assets,
products, technology, or properties are bound other than those incurred in the
ordinary course of business (as used in this Agreement, a “material” contract,
agreement, franchise, license agreement, debt instrument or commitment is one
which (i) will remain in effect for more than six (6) months after the date of
this Agreement or (ii) involves aggregate obligations of at least Five Thousand
Dollars ($5,000));




(b)

All contracts, agreements, franchises, license agreements, and other commitments
to which HFE is a party or by which its properties are bound and which are
material to the operations of HFE taken as a whole are valid and enforceable by
HFE in all respects, except as limited by bankruptcy and insolvency laws and by
other laws affecting the rights of creditors generally;




(c)

HFE is not a party to or bound by, and the properties of HFE are not subject to
any contract, agreement, other commitment or instrument; any charter or other
corporate restriction; or any judgment, order, writ, injunction, decree, or
award which materially and adversely affects, the business operations,
properties, assets, or condition of HFE; and




(d)

Except as previously disclosed in writing to Global or reflected in the most
recent HFE balance sheet, HFE is not a party to any oral or written (i) contract
for the employment of any officer or employee which is not terminable on 30 days
or less notice; (ii) profit sharing, bonus, deferred compensation, stock option,
severance pay, pension benefit or retirement plan, (iii) agreement, contract, or
indenture relating to the borrowing of money, (iv) guaranty of any obligation,
other than one on which HFE is a primary obligor, for the borrowing of money or
otherwise, excluding endorsements made for collection and other guaranties of
obligations which, in the aggregate do not exceed more than one year or
providing for payments in excess of $5,000 in the aggregate; (vi) collective
bargaining agreement; or (vii) agreement with any present or former officer or
director of HFE.




2.10

Material Contract Defaults. HFE is not in default in any material respect under
the terms of any outstanding contract, agreement, lease, or other commitment
which is material to the business, operations, properties, assets or condition
of HFE.




2.11

No Conflict With Other Instruments. The execution of this Agreement and the
consummation of the transactions contemplated by this Agreement will not result
in the breach of any term or provision of, constitute an event of default under,
or terminate, accelerator modify the terms of, any material indenture, mortgage,
deed of trust, or other material contract, agreement, or instrument to which HFE
is a party or to which any of its properties or operations are subject.




2.12

Governmental Authorizations. HFE has all licenses, franchises, permits, and
other governmental authorizations that are legally required to enable it to
conduct its business in all material respects as conducted on the date hereof.
No authorization, approval, consent, or order of, or registration, declaration,
or filing with, any court or other governmental body is required in connection
with the execution and delivery by HFE of this Agreement and the consummation by
HFE of the transactions contemplated hereby.








--------------------------------------------------------------------------------

2.13

Compliance With Laws and Regulations. HFE has complied with all applicable laws,
statutes, rules and regulations of all federal, state and other governmental
entities and agencies, except to the extent that noncompliance would not
materially and adversely affect the business, operations, properties, assets, or
condition of HFE or except to the extent that noncompliance would not result in
the occurrence of any material liability for HFE.




2.14

Insurance. All of the properties of HFE are fully insured for their full
replacement cost.




2.15

Approval of Agreement. The board of directors of HFE has authorized the
execution and delivery of this Agreement by HFE and has approved this Agreement
and the transactions contemplated hereby.




2.16

Valid Obligation. This Agreement constitutes the valid and binding obligation of
HFE and is enforceable in accordance with its terms.




ARTICLE III




CERTAIN REPRESENTATIONS, WARRANTIES, COVENANTS AND AGREEMENTS

OF THE SHAREHOLDERS




In order to induce Global to execute and deliver this Agreement, and to perform
its obligations hereunder, each of the Shareholders severally represents and
warrants to, and covenants and agrees with, Global as follows:




(a)

The Shareholder acknowledges that the offer, issuance and sale to it of the
Shares is intended to be exempt from the registration requirements of the
Securities Act of 1933, as amended (the “Act”), in reliance on one or more
exemptions for private offerings.




(b)

The Shareholder acknowledges receipt of Global’s Annual Report on Form 10-KSB
for the period ended December 31, 2006, Global’s Quarterly Reports on Form
10-QSB for the periods ending March 31st, June 30th and September 30th, 2007,
and all other reports filed by Global with the Securities and Exchange
Commission and the exhibits attached thereto (collectively, the “Disclosure
Documents”). The Shareholder acknowledges that neither this offering nor the
Disclosure Documents have been passed upon or the merits thereof endorsed or
approved by any governmental authority.




(c)

The Shareholder represents and warrants to Global that the Shareholder, by and
through its directors, officers, employees and agents, (i) has thoroughly
reviewed and understood the Disclosure Documents, and (ii) has had the
opportunity to ask questions of, and to receive answers from, officers and
employees of Global concerning Global and its business, affairs and operations,
and the transactions contemplated by this Agreement, and to obtain any
additional information necessary to verify the accuracy of the Disclosure
Documents. The Shareholder acknowledges that Global’s officers and employees
have answered all inquiries made on behalf of the Shareholder to the
satisfaction of the person or persons making such inquiry.




(d)

The Shareholder represents and warrants to Global that the Shareholder, by
virtue of his education, training and experience, has such knowledge and
experience in financial and business matters that he is capable of understanding
the information provided to it by Global and of evaluating the merits and risks
of his investment in the Shares.




(e)

The Shareholder represents and warrants to Global that he is an “accredited
investor,” as such term is defined in Regulation D promulgated by the Securities
and Exchange Commission under the Act.




(f)

The Shares are being acquired solely for the account of the Shareholder, for
investment, and not with a view to, or for resale in connection with, any
“distribution” within the meaning of the Act. By such representation, the
Shareholder means that no other person has a beneficial interest in the Shares,
and that no other person has furnished or will furnish, directly or indirectly,
any part of or guarantee the payment of any part of the consideration paid to
Global in connection therewith. The Shareholder does not intend to distribute
all or any part of the Shares and understands that the Shares are being offered
pursuant to a specific exemption or exemptions under the provisions of the Act,
which exemption(s) depends, among other things, upon the investment intent of
the Shareholder. The Shareholder realizes that, in the view of the Securities
and Exchange Commission, a purchase now





--------------------------------------------------------------------------------

with an intent to resell by reason of any foreseeable specific contingency or an
anticipated change in market value or in the condition of Global or of its
property, or in connection with a contemplated liquidation or settlement of any
loan obtained by the Shareholder for the acquisition of such security would
represent a purchase with an intent inconsistent with the foregoing
representation by the Shareholder, and that such a sale or disposition might be
regarded as a deferred sale as to which the exemption is not available.




(g)

The Shareholder understands and acknowledges that Global has not registered, and
has no obligation or present intention to register, under the Act or any
applicable securities laws of any jurisdiction the Shares. The Shareholder
further acknowledges that no representations to the contrary have been made by
any person on behalf of Global in connection with his acquisition of the Shares.




(h)

The Shareholder acknowledges and agrees that the Shares may not be sold,
assigned, transferred, conveyed, pledged or otherwise disposed of unless they
are registered under the Act or an exemption from such registration is
available. The Shareholder acknowledges and agrees that the Shares constitute
“restricted securities,” as such term is defined in Rule 144 promulgated by the
Securities and Exchange Commission under the Act, and, unless sooner registered
for sale under the Act, may not be sold for a period of six months from and
after the date of this Agreement. Stop transfer instructions will be placed by
Global against the Shares and Global shall not permit the transfer or other
disposition of the Shares, unless and until such transfer or other disposition
complies with all applicable laws, rules and regulations.




(i)

The Shareholder acknowledges that any and all certificates representing the
Shares will bear a restrictive legend in substantially the following form:




“THE SHARES REPRESENTED BY THIS CERTIFICATE MAY NOT BE SOLD, ASSIGNED,
TRANSFERRED, CONVEYED, PLEDGED, HYPOTHECATED, ENCUMBERED OR OTHERWISE DISPOSED
OF UNLESS (A) THEY ARE COVERED BY A REGISTRATION STATHFENT OR POST-EFFECTIVE
AMENDMENT THERETO, EFFECTIVE UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR
(B) SUCH SALE, ASSIGNMENT, TRANSFER, CONVEYANCE, PLEDGE, HYPOTHECATION,
ENCUMBRANCE OR OTHER DISPOSITION IS EXEMPT FROM THE PROVISIONS OF SECTION 5 OF
THAT ACT AND ANY OTHER APPLICABLE SECURITIES LAWS.”




(j)

The Shareholder represents and warrants to Global that (i) he has full power and
authority to execute and deliver this Agreement, (ii) this Agreement has been
duly and validly executed and delivered by the Shareholder and constitutes the
legal, valid and binding obligation of the Shareholder and (iii) this Agreement
is enforceable against the Shareholder in accordance with its terms.




ARTICLE IV




REPRESENTATIONS, WARRANTIES, COVENANTS AND AGREEMENTS OF GLOBAL




In order to induce HFE and the Shareholders to execute and deliver this
Agreement, and to perform their respective obligations hereunder, Global
represents and warrants to HFE and each of the Shareholders as follows:




4.01

Organization. Global is a corporation duly organized, validly existing, and in
good standing under the laws of the State of Nevada and has the corporate power
and is duly authorized, qualified, franchised, and licensed under all applicable
laws, regulations, ordinances, and orders of public authorities to own all of
its properties and assets, to carry on its business in all material respects as
it is now being conducted, and except where failure to be so qualified would not
have a material adverse effect on its business, there is no jurisdiction in
which it is not qualified in which the character and location of the assets
owned by it or the nature of the business transacted by it requires
qualification. The execution and delivery of this Agreement does not, and the
consummation of the transactions contemplated hereby will not, violate any
provision of Global’s certificate of incorporation or bylaws.








--------------------------------------------------------------------------------

4.02

Authority and Validity. Global has full power and authority to execute and
deliver this Agreement and to perform its obligations hereunder, (ii) the
execution and delivery by Global of this Agreement and the performance by it of
its obligations hereunder have been authorized by all necessary corporate action
of Global, (iii) this Agreement has been duly and validly executed and delivered
by Global and constitutes the legal, valid and binding obligation of Global and
(iv) this Agreement is enforceable against Global in accordance with its terms.




4.03

Consent to Spin-Out.  Global hereby covenants with HFE Shareholders that, at
anytime commencing one year after the date of this Agreement, but prior to two
years from the date hereof, it will consent to the Spin-Out of HFE upon an
affirmative vote of the Shareholders holding a majority of the Shares issued
under this Agreement. The Spin-Out will be effected by reversing the exchange of
Shares provided hereunder, with the exception of Shares retained by Global and
any fees due Global.  In the event the Shareholders elect to Spin-Out as a
privately held company, all costs incurred by either party hereto in connection
with the Spin-Out shall be covered by the Shareholders of HFE and Global shall
be entitled to retain 10% of the stock equity of HFE. If the Shareholders elect
to Spin-Out as a publicly-held entity, all costs incurred in connection with the
Spin-Out shall be covered by the Shareholders of HFE, Global shall be entitled
to a one-time fee in the amount of Seventy Five Thousand ($75,000.00) and Global
shall retain 10% of the stock equity of HFE while an additional 10% of HFE
shares shall be covered by a registration statement and distributed to Global
shareholders.




ARTICLE V




SURVIVAL AND INDEMNITIES




5.01

Survival. All of the representations, warranties, covenants, agreements and
indemnities of the parties set forth in this Agreement shall survive the
consummation of the transactions contemplated by this Agreement, notwithstanding
any audit or investigation made by or on behalf of any such party.




5.02

Indemnification of Global. Each of HFE and the Shareholders shall jointly and
severally indemnify and hold harmless Global from, against and in respect of the
full amount of any and all liabilities, damages, claims, taxes, deficiencies,
assessments, losses, penalties, interest, costs and expenses (including without
limitation fees and disbursements of trial and appellate counsel)(collectively,
the “Indemnified Expenses”) arising from, in connection with, or incident to any
breach or violation of any or all of the representations, warranties, covenants
and agreements made by it or him in this Agreement.




5.03

Indemnification of HFE and Shareholders. Global shall indemnify and hold
harmless HFE and the Shareholders from, against and in respect of the full
amount of any and all Indemnified Expenses arising from, in connection with, or
incident to any breach or violation of any or all of the representations,
warranties, covenants and agreements made by Global in this Agreement.




ARTICLE VI




MISCELLANEOUS PROVISIONS




6.01

Expenses. All of the legal, accounting and other costs and expenses incurred in
connection with this Agreement and the transactions contemplated hereby shall be
borne and paid by the party to this Agreement incurring such costs and expenses,
and no party shall be obligated for any cost or expense incurred by any other
party to this Agreement, except that Global shall bear the entire expense of the
audit of the financial statements of HFE.




6.02

Governing Law. This Agreement shall be governed by, and shall be construed and
interpreted in accordance, with the laws of the State of Nevada, without giving
effect to the principles of conflicts of law thereof.




6.03

Entire Agreement. This Agreement, together with the exhibit attached hereto,
constitutes the entire agreement among the parties with respect to the subject
matter hereof and supersedes all prior agreements, understandings, negotiations
and arrangements, both oral and written, among the parties with respect to such
subject matter. This Agreement may not be amended or modified in any manner,
except by a written instrument executed by all of the parties hereto.








--------------------------------------------------------------------------------

6.04.

Benefits; Binding Effect. This Agreement shall be for the benefit of, and shall
be binding upon, the parties hereto and their respective heirs, personal
representatives, executors, legal representatives, successors and assigns.




6.05

Jurisdiction and Venue. Any claim or dispute arising out of, connected with, or
in any way related to this Agreement shall be instituted by the complaining
party and adjudicated in a court of competent jurisdiction located in Clark
County, City of Las Vegas, Nevada, and the parties to this Agreement consent to
the personal jurisdiction of and venue in such courts. In no event shall any
party to this Agreement contest the personal jurisdiction of such courts over or
the venue of such courts.




6.06

Headings. The headings contained in this Agreement are for reference purposes
only and shall not affect in any way the meaning or interpretation of any or all
of the provisions hereof.




6.07

Counterparts. This Agreement may be executed in any number of counterparts and
by the separate parties in separate counterparts, each of which shall be deemed
to constitute an original and all of which shall be deemed to constitute the one
and the same instrument.








--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties has executed and delivered this
Agreement as of the date first written above.







GLOBAL ENTERTAINMENT HOLDINGS, INC.        

HANDS FREE ENTERTAINMENT, INC.

 

 

 

 

 

 

 

 

By:

/s/ Gary Rasmussen

By:

/s/ Cory Hudson

 

Gary Rasmussen

 

Cory Hudson

 

Chief Executive Officer

 

President

 

 

 

 

 

 

 

 

 

 

By:

/s/ James Paul

 

 

 

James Paul

 

 

 

Secretary








--------------------------------------------------------------------------------

Exhibit A

Shareholders




The following constitutes all of the shareholders of Hands Free Entertainment,
Inc., a Texas corporation.




Name of Shareholder

 

Number of Shares of

Common Stock of HFE

 

Number of Shares of

Common Stock of Global

James Paul Gietz

 

750 

 

125,000 

Cory Hudson

 

750 

 

125,000 

TOTALS:

 

1,500 

 

250,000 




 

 

 

 

 

 

 

By:

/s/ Cory Hudson

 

 

Cory Hudson

 

 

Shareholder

 




 

 

 

 

 

 

 

By:

/s/ James Paul

 

 

James Paul

 

 

Shareholder

 









